Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0993
                       Lower Tribunal No. F08-8259
                          ________________


                            Pleadro J. Scott,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Pleadro J. Scott, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before MILLER, LOBREE and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See George v. State, 278 So. 3d 770, 770 (Fla. 3d DCA

2019) (noting “similar challenges have been rejected in the past” and

explaining that “[u]nless and until [Appellant] obtains a recovery and the

Department’s attempt to use the lien as a set off is either actually occurring

or imminent, his request for a ruling on this point is little more than an

unauthorized request for an advisory opinion”) (internal quotations and

citations omitted).




                                      2